Citation Nr: 1440094	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-04 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease and degenerative joint disease. 

2.  Entitlement to service connection for a respiratory disability, to include asthma and bronchitis.  

3.  Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1987 to July 1987, August 1990 to June 1991, and January 2003 to October 2003, with additional service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.

In January 2010, the Veteran filed a substantive appeal for the issues of entitlement to service connection for a low back disability, bilateral hearing loss, and asthma/bronchitis.  The RO subsequently granted service connection for left ear hearing loss in a January 2013 rating decision. 

In June 2014, the Veteran testified at a Travel Board hearing in San Diego, California.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for a respiratory disability, to include asthma and bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's low back disability is etiologically related to active duty service.

2.  On the record at a Board hearing, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability, to include degenerative joint disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for withdrawal of the Veteran's claim of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

Given the Board's favorable decision, no further assistance is needed to assist the Veteran in substantiating the issues decided here.  Cf. Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

II. Withdrawal of Claim-Right Ear Hearing Loss 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2013). 

In the present case, at a Board hearing held on June 25, 2014, prior to the promulgation of a decision in his appeal, the Veteran indicated that he was withdrawing his appeal as to the issue of entitlement to service connection for right ear hearing loss.  As such, the Veteran has withdrawn this claim and there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

III. Service Connection-Low Back Disability 

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Listed chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.  Also, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran has a current low back disability.  On VA examination in May 2011, the Veteran was diagnosed with lumbar degenerative disc disease (DDD), with Grade I spondylolisthesis.  Private physicians have provided the additional diagnosis of degenerative joint disease (DJD) of the lumbar spine.  The Board notes that degenerative joint disease is a form of arthritis, and the presumptive provisions of 38 C.F.R § 3.303(b) are applicable. 

The Veteran has provided a credible account of an injury to his low back involving a water buffalo while on active service in 1991.  See e.g., Hearing Transcript.  He has also submitted several buddy statements corroborating the incident.  Service treatment records show complaints and treatment for low back pain and lumbar strain.  See e.g., Service Treatment Record, dated August 2003. The element of an in-service incurrence has thus been satisfied.  

Next, the Board must determine whether the evidence establishes a nexus between a low back disability and active service.  The Veteran reported on VA examination in May 2011 that his low back pain had its onset in service and has been continuous ever since.  Specifically, he described an episodic course since onset with increasing intensity and frequency of exacerbations.  Private treatment records show continuous complaints and treatment for a lumbar spine disability.  In October 2002, a private physician noted that X-rays revealed "severe DJD."   

Following examination in May 2011, a VA examiner concluded that the Veteran's low back disability was not likely related to active service.  The examiner reasoned that any microtruama the Veteran sustained during active duty (in 1991), even in the aggregate, would be insufficient to initiate and sustain a post-traumatic or chronic inflammatory process.  Furthermore, radiographs did not reveal advanced degenerative changes consistent with post-traumatic process that was initiated in 1991. The examiner also noted the absence of treatment records from the onset of symptoms to the current evaluation.  

In considering all the above evidence, the Board first notes that if a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  Although there were complaints of low back pain in service, there were no impressions of arthritis confirmed by diagnostic testing.  Cf. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran, however, has reported a continuity of symptomatology of low back pain beginning in service.  He is competent to report his recollections regarding low back pain and his medical treatment history.  38 C.F.R. § 3.159(a)(2); see also Layno, 6 Vet. App. at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness).  

The Board additionally notes that in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  The Veteran provided competent and credible reports of continuity of symptomatology at the May 2011 VA exam and at the June 2014 hearing indicating that he experienced symptoms of a low back disability loss since service.  His statements, therefore, have significant probative value.  The Board considers the Veteran's reports of recurrent symptoms of low back pain to be probative evidence of a nexus.  38 C.F.R. § 3.303(a).  

Additional support of a nexus between a low back disability and active service can be found in a July 2014 letter from private physician Charles .A. Pryor, M.D.  Following a review of the Veteran's service treatment records, Dr. Pryor concluded that the Veteran's low back disability was more likely than not related to his active military service.  The statement, though not definitive, provides some support for a finding that the current low back disability is related to service.

Despite the adequate negative opinion from the May 2011 VA examiner, the Board finds that the evidence is at least in in equipoise on the question of whether the Veteran's current low back disability is related to his active military service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Resolving doubt in the Veteran's favor, the elements for service connection have been established.  Service connection for a low back disability is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a low back disability is granted.  

The appeal of the issue of entitlement to service connection for right ear hearing loss is dismissed.


REMAND

The Veteran has not been afforded a VA examination in relation to his claim of entitlement to service connection for asthma and bronchitis.  

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Private treatment records show the Veteran has had recurring episodes of bronchitis and chronic coughs throughout the appellate period.  He testified at the June 2014 hearing that the onset of his respiratory conditions occurred while on active service in 1991.  He specifically attributes his respiratory disability to oil fires in Desert Storm.  His service personnel records show that he served six months in Saudi Arabia and was awarded the Southwest Asia Service Medal.  Service treatment records dated in January 1987 indicate lung abnormality.    

Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's claimed respiratory condition and his service is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purposes of determining the likely etiology of his respiratory disability.  The claims file should be made available to the examiner. 

The examiner should first identify all current respiratory disorders.  Then, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder, to include asthma and bronchitis, is related to the Veteran's periods of active duty service.

The examiner should consider the Veteran's reports of exposure to oil fires while in Saudi Arabia (Desert Storm) in 1991.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2.  Then, readjudicate the issue on appeal.  If the benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


